                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

J M SMITH CORPORATION,                                           )
                                                                 )
                  Plaintiff,                                     )
                                                                 )
         v.                                                      )        Case No. 19-cv-03176-SRB
                                                                 )
THE BANK OF MISSOURI,                                            )
                                                                 )
                  Defendant/Third-Party Plaintiff,               )
                                                                 )
         v.                                                      )
                                                                 )
LYNN MORRIS, TIM STALLION,                                       )
ROBINSON & CO., LLP, and ABACUS CPAs,                            )
LLC,                                                             )
                                                                 )
                  Third-Party Defendants.                        )

                                                      ORDER

         Before the Court is Third-Party Defendant Lynn Morris’s (“Morris”) Motion for

Summary Judgment on the claims asserted against him by Third-Party Plaintiff The Bank of

Missouri (“BOM”). (Doc. #262.) For the reasons set forth below, the motion is DENIED.

         I. FACTUAL BACKGROUND

         For the purpose of resolving the pending motion, the following facts are uncontroverted

or deemed uncontroverted by the Court.1 Additional facts relevant to the parties’ arguments are

set forth in Section III.




1
  The Court notes that the applicable standard requires the facts to be viewed in the light most favorable to the non-
moving party, BOM. At this stage of the proceedings, the Court need not identify all of the facts of this case or all of
the factual disputes because it is ultimately the jury’s role to find the facts. The purpose of this Order is to identify
some genuine issues of material fact and explain why those facts preclude judgment as a matter of law. The relevant
facts are taken from the record, including the parties’ briefs and exhibits. These facts are simplified to the extent
possible.



           Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 1 of 9
        Plaintiff J M Smith Corporation d/b/a Smith Drug (“Smith Drug”) is a South Carolina

corporation and its principle place of business is in South Carolina. Smith Drug is a wholesale

distributor of pharmaceuticals. BOM is a Missouri community bank, and the branch at issue is

located in Ozark, Missouri.

        Non-party Family Pharmacy was an independent retail pharmaceutical chain that had

operated throughout southwest Missouri.2 At all relevant times, Morris owned 100% of the

shares and/or the member interests of Family Pharmacy. Morris was knowledgeable about

Family Pharmacy’s financial affairs and condition, including Family Pharmacy’s third-party

insurance receivables. At all relevant times, Third-Party Defendant Tim Stallion (“Stallion”)

served as Family Pharmacy’s accountant and/or Chief Financial Officer. Morris reviewed and

discussed Family Pharmacy’s financial statements with Stallion.

        In July 2014, BOM issued two loans to Family Pharmacy in the total amount of

$362,000. In February 2015, BOM made two additional loans to Family Pharmacy in the

amounts of $5,253,000 and $6,205,000. Through June 1, 2017, BOM also provided Family

Pharmacy two $2,000,000 revolving lines of credit (“RLOCs”).

        The loans from BOM to Family Pharmacy had various conditions and covenants. One

covenant required that Family Pharmacy provide BOM monthly borrowing base certificates.

The base certificates reported accounts receivable which excluded receivables that Family

Pharmacy considered to be past due or uncollectible. Family Pharmacy provided the base

certificates to BOM, though they were often provided late. The base certificates were certified




2
 For purposes of this Order, Family Pharmacy collectively refers to Family Pharmacy, Inc., Family Pharmacy, LLC,
and any other related entities.


                                                       2

          Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 2 of 9
as accurate by Stallion. Family Pharmacy also provided its financial statements and other

financial information to BOM.

           In 2016, Smith Drug and Family Pharmacy began discussing a possible business

relationship. As part of these discussions, Stallion provided Family Pharmacy’s financial

statements and other related documents to Smith Drug. On May 3, 2017, Stallion notified

BOM for the first time that Family Pharmacy had been having these discussions with Smith

Drug. On May 9, 2017, Stallion, Devin Bobbett (“Bobbett”), BOM’s Senior Vice President

(Commercial Lending), and Jana Humble, BOM’s Branch Manager, had a lunch meeting with

Smith Drug’s credit manager, Tony Thompson (“Thompson”). The purpose of the meeting

was to have an “open conversation” about Family Pharmacy’s “financial aspects.” (Doc. #261-

45, p. 1.)3 Morris did not attend the meeting.

           According to Smith Drug, Bobbett and Stallion made several false statements at the May

9 meeting, including: (1) Family Pharmacy was currently in compliance with most of the

lending covenants and had a “current ratio of at least 1:1;” 4 (2) the only loan covenant that

Family Pharmacy was not in compliance with was the ‘debt to equity’ ratio; and that (3) Family

Pharmacy had available credit from BOM from which Family Pharmacy could borrow funds.

Smith Drug also alleges it was not informed that Family Pharmacy had failed to timely provide

BOM the borrowing base certificates, and that Family Pharmacy had been unable to provide

BOM accounts receivable aging reports.




3
    All page numbers refer to the pagination automatically generated by CM/ECF.
4
  The “current ratio” refers to a loan covenant which required that Family Pharmacy’s “working capital should be
maintained at not less than 1:1 including Current Portion of Long Term Debt.” (Doc. #179, p. 7.) Smith Drug contends
that BOM and Family Pharmacy did not know whether Family Pharmacy complied with the ratio because they did
not know what portion of its accounts receivable could be collected.

                                                         3

            Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 3 of 9
       On or about June 30, 2017, Smith Drug decided to enter into a business relationship with

Family Pharmacy. Highly summarized, Smith Drug extended credit to Family Pharmacy and

Family Pharmacy purchased drugs from Smith Drug. This business relationship was not a

success. By February 2018, Family Pharmacy owed Smith Drug nearly $17,000,000. Also in

February 2018, Smith Drug examined Family Pharmacy’s accounts receivable and found that

they appeared to be significantly inflated. In March 2018, Family Pharmacy wrote down

approximately $12 million of its accounts receivable. On April 30, 2018 Family Pharmacy filed

for bankruptcy.

       On May 16, 2019, Smith Drug filed this lawsuit against BOM. Smith Drug alleges in

part that BOM and Family Pharmacy made false representations and omissions during the May 9

meeting, and that Smith Drug relied on such representations and omissions when deciding to

extend credit to Family Pharmacy. Smith Drug also alleges that BOM was required, but failed,

to disclose certain facts about Family Pharmacy following the May 9 meeting. Smith Drug’s

Third Amended Complaint asserts the following claims against BOM: Count I—Fraud; Count

II—Negligent Misrepresentation; Count III—Fraud and Conspiracy to Commit Fraud; and Count

IV—Aiding and Abetting Fraud. Smith Drug alleges that it sustained $16.3 million in damages

“as a direct result of BOM’s tortious conduct.” (Doc. #118, p. 2.)

       BOM responded by filing an Answer and a Second Amended Third-Party Complaint.

BOM asserts two third-party claims against Morris: Count I—Fraud, and Count II—Negligent

Misrepresentation. BOM’s “third-party claims against Morris allege that if Smith Drug . . .

prevails in its claim against BOM, it will be because Morris provided or authorized others to

provide information to BOM (and Smith Drug) that he knew or should have known was false

regarding Family Pharmacy’s financial condition.” (Doc. #289, p. 19.) BOM argues that its



                                                4

         Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 4 of 9
“knowledge of Family Pharmacy’s financial situation at all times was predicated on information

and representations Morris and others at Family Pharmacy provided.” (Doc. #289, p. 19.)

       Morris now moves for summary judgment under Federal Rule of Civil Procedure 56.

Morris argues he is entitled to summary judgment on both counts because (1) BOM cannot show

it relied on any of his representations or omissions because any issues regarding Family

Pharmacy’s financial condition were known by BOM; (2) BOM cannot show it relied on any of

his representations or omissions because BOM performed an annual investigation into Family

Pharmacy’s financial condition; and (3) any claim based on Morris’s predictions or projections

regarding Family Pharmacy’s future financial condition fail as a matter of law. BOM opposes

the motion, and the parties’ arguments are addressed below.

       II. LEGAL STANDARD

        Under Rule 56, summary judgment is warranted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party has the burden of identifying “the basis for its

motion, and must identify those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th

Cir. 2011) (en banc) (cleaned up). If the moving party makes this showing, “the nonmovant

must respond by submitting evidentiary materials that set out specific facts showing that there is

a genuine issue for trial.” Id. (quotation marks omitted). If there is a genuine dispute as to

certain facts, those facts “must be viewed in the light most favorable to the nonmoving party.”

Id. “Credibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Id. (quotation marks omitted).




                                                 5

         Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 5 of 9
           III. DISCUSSION

           Under Missouri law, the elements of a fraudulent misrepresentation claim are:

           (1) A representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge
           of its falsity or ignorance of its truth; (5) the speaker’s intent that it should be acted
           on by the person in the manner reasonably contemplated; (6) the hearer’s ignorance
           of the falsity of the representation; (7) the hearer’s reliance on the representation
           being true; (8) the hearer’s right to rely thereon; and (9) the hearer’s consequent
           and proximately caused injury.

Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d 436, 438-39 (8th Cir. 2013) (citing

Renaissance Leasing, LLC v. Vermeer Mfg. Co., 322 S.W.3d 112, 131–32 (Mo. banc 2010)).5

The elements of a fraudulent omission claim are similar, except “a party’s silence in the face of a

legal duty to speak replaces the first element: the existence of a representation.” Hess v. Chase

Manhattan Bank, USA, N.A., 220 S.W.3d 758, 765 (Mo. banc 2007).

           A negligent misrepresentation claim has the following elements:

               (1) the speaker supplied information in the course of his business; (2) because
               of the speaker’s failure to exercise reasonable care, the information was false;
               (3) the information was intentionally provided by the speaker for the
               guidance of limited persons in a particular business transaction; (4) the hearer
               justifiably relied on the information; and (5) due to the hearer’s reliance on
               the information, the hearer suffered a pecuniary loss.

Renaissance Leasing, 322 S.W.3d at 134.

                    1. Reliance

           Morris argues he is entitled to summary judgment because BOM cannot show that it

relied on any information or statements that he provided. Specifically, Morris contends “the

undisputed facts have shown that the information BOM claims it allegedly relied upon,

particularly the accounts receivable information or more specifically, the lack of an accounts

receivable aging report from Family Pharmacy, was known by BOM for years prior to the Smith



5
    The parties agree, and the Court finds, that Missouri substantive law applies to the claims asserted herein.

                                                             6

             Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 6 of 9
Drug transaction.” (Doc. #263, p. 18) (emphasis in original). Morris relatedly argues that BOM

cannot show reliance because BOM conducted its own annual investigation into Family

Pharmacy’s financial condition.6 As set forth below, these arguments are rejected.

        “The right to rely on a representation is ordinarily a question of fact for the jury.” Colgan

v. Washington Realty Co., 879 S.W.2d 686, 690 (Mo. App. E.D. 1994). If “a party makes his

own independent investigation, he will be presumed to have been guided by what he learned and

the conclusions he reached and will not be permitted to say that he relied on misrepresentations

of another and that he was deceived thereby.” Id. However, simply because a plaintiff

“conducts an independent investigation does not preclude his/her claim of reliance . . . if the

parties do not stand on equal footing and the facts are peculiarly within the knowledge of the

party making the representation and are difficult for the representee to ascertain.” Id. at 691

(citations and quotation marks omitted).

        Upon review of the record, the Court finds that BOM has presented sufficient evidence

that it relied on false or inaccurate information provided by Morris or by others at his direction

when communicating with Smith Drug. Among other things, BOM has presented evidence that

Morris was knowledgeable about Family Pharmacy’s financial condition, including accounts

receivable. For example, in 2014, Stallion told Morris that Family Pharmacy’s accounts

receivable were “impossible to fully reconcile” and a “black hole.” (Doc. #292-20, p. 2.) Morris

does not recall ever telling BOM that he had any concerns about the collectability of Family

Pharmacy’s receivables or about the accuracy of Family Pharmacy’s financial statements. BOM



6
  Morris also argues that “if and to the extent BOM claims Family Pharmacy (and thereby Morris) provided false
financial information, such as its year-to-date financial accounting records, then BOM is delving into the realm of
proper accounting practices and standards–which would require an expert opinion from a person such as a CPA.”
(Doc. #302, p. 22) (emphasis in original). This conditional argument does not show that summary judgment is
warranted based on the absence of expert testimony. Morris may reassert this argument depending on the testimony
and evidence introduced at trial.

                                                        7

          Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 7 of 9
has also presented evidence that it relied upon the borrowing base certificates (and other

financial information) provided by Family Pharmacy, which allegedly did not include a proper

calculation of accounts receivable. Finally, BOM has presented evidence that Family Pharmacy

wrote down approximately $12 million of accounts receivable in March 2018. Under these

circumstances, there are genuine issues of material fact regarding whether Morris made false

statements and/or omissions to BOM, and whether BOM relied on those statements and/or

omissions when communicating with Smith Drug.

         Morris relatedly argues that BOM cannot show reliance on any of his statements or

omissions because BOM annually reviewed Family Pharmacy’s financial information to

determine whether it complied with the loan covenants. However, BOM has presented evidence

that its internal review relied in whole or in part on information provided by Family Pharmacy.

In addition, Morris has not shown that BOM itself had access to Family Pharmacy’s books and

records. Under these facts, BOM’s compliance review does not negate its claim of reliance.

Colgan, 879 at 691 (recognizing that “an independent investigation does not preclude his/her

claim of reliance . . . if the parties do not stand on equal footing”).7

                  2. Expectations and Predictions About Future Events

         Morris argues that BOM’s fraud and negligent misrepresentation claims fail because they

are based on his and/or Family Pharmacy’s predictions or projections about future value or

probability. Morris relies on case law holding that a party does not have the right to rely on a

speaker’s representation “about expectations and predictions for the future[.]” Ryann Spencer

Grp., Inc. v. Assurance Co. of Am., 275 S.W.3d 284, 290 (Mo. App. E.D. 2008). “[P]redictions

and projections regarding the future profitability of a business or investment” are similarly


7
  Morris also argues that BOM cannot show it was ignorant of the falsity of his alleged representations. That argument
is rejected for similar reasons.

                                                          8

          Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 8 of 9
deficient. Dancin Develop., LLC v. NRT Missouri, Inc., 291 S.W.3d 739, 744 (Mo. App. E.D.

2009).

          But this case law does not foreclose BOM’s claims against Morris. As BOM argues, its

“claims rely on representations about the current value and collectability of Family Pharmacy’s

accounts receivable . . . [t]his is a representation regarding the value of outstanding amounts

presently due to Family Pharmacy.” (Doc. #289, p. 28.) The current record does not show that

the claims against Morris are based on “predictions,” “projections,” or future profitability.

Dancin Develop., 291 S.W.3d at 744. Instead, BOM claims that Morris knew or had reason to

believe that Family Pharmacy’s accounts receivable were inflated, and/or that other financial

information submitted to BOM was false and misleading. Consequently, the Court rejects

Morris’s argument that BOM’s claims are based on “predictions and projections.” (Doc. #302,

p. 23.)

          IV. CONCLUSION

          Accordingly, it is hereby ORDERED that Third-Party Defendant Lynn Morris’s Motion

for Summary Judgment (Doc. #262) is DENIED. The parties’ request for oral argument on the

pending motion is denied as unnecessary and as moot.

          IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: May 4, 2021




                                                 9

           Case 6:19-cv-03176-SRB Document 306 Filed 05/04/21 Page 9 of 9
